FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30311

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00026-DWM

  v.
                                                 MEMORANDUM*
RICCO LEE BROWN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Ricco Lee Brown appeals from the district court’s judgment and challenges

the 55-month term of supervised released imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Brown contends that the district court imposed a substantively unreasonable

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence because the new supervised release term is greater than necessary to

satisfy the goals of sentencing. He argues that the 55-month term is punitive and

does not serve the purpose of rehabilitation. We review for abuse of discretion, see

United States v. Collins, 684 F.3d 873, 887 (9th Cir. 2012), and find none. The

supervised release term is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Brown’s repeated breaches of the court’s trust. See United States v. Miqbel, 444

F.3d 1173, 1182 (9th Cir. 2006) (at a revocation sentencing, the court may sanction

the violator for his breach of the court’s trust).

      AFFIRMED.




                                            2                                   13-30311